PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/010,095
Filing Date: 15 Jun 2018
Appellant(s): Kristen et al.



__________________
Gregory J. Adams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/26/2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 3/03/2021 from which the appeal is taken have been modified by the pre-appeal brief conference decision dated 6/29/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 4,913,208).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,913,208). 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,913,208) in view of Kakumu et al (5,178,699). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,913,208) in view of Kakumu et al (5,178,699) in view of Yi (CN 202826989). 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,913,208) in view of Manfred (DE 10311 430 A1). 
NEW GROUNDS OF REJECTION
Claims 1-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 4,913,208). 
Regarding claims 1-6, Anderson discloses a pneumatic vehicle tire including a utility vehicle tire (Anderson’s light truck tires reads on Utility vehicle (column 1 lines 7-8) tread (12) having profile positives (30) separated from one another in a circumferential direction by transverse channels (32) which extend continuously from a central region of the tread as far as the lateral tread edge as depicted in figure 3.  Anderson depicts the transverse channels (32) being main channels of the tread and which, at least over the major part of the course thereof, have a maximum provided profile depth in figure 3 (and see annotated figure 3 below). 

    PNG
    media_image2.png
    428
    742
    media_image2.png
    Greyscale

Anderson further discloses the transverse channels having respective channel bases with rows of base elevation formed on the corresponding channel bases in figure 3 and 4. In figures 3 and 4, Anderson depicts tie bars (32) (column 4, lines 54-column 5 lines 1-8) extending through grooves 20 and 22. Anderson’s grooves reads on channel bases and the tie bars read on base elevation forming on the corresponding 
Additionally, figure 4 depicts the row of base elevations extends over the entire course of the transverse channel and Anderson discloses “if the grooves 32 are arranged as above to produce axial zig-zag grooves 32A extending from one axial tread edge to the other, they will also have a depth which varies across their axial length” (column 5, lines 4-8).  Figures 3 and 4 delineate grooves 20 and 22 have different extent lengths and at least three base levels (22,32C, 32B). Therefore, the transverse channels’ length and height are smaller in a stepped fashion as it gets closer to the edge. Additionally, figure 4 delineates the height of a transverse channel as approximately 20% which meets the claim limitation of Applicant’s claimed range of the three base elevations which are lined up together in one transverse channel adjacent to the tread edge have a height (h4) of 5-20% of the channel depth.  
Regarding claims 10-12, Anderson depicts the base elevations having a trapezoidal form in the longitudinal section and are attached to the channel flanks and the spacing between the base elevations are substantially equal (figure 4). From figure 4, groove/channel flank 22 (which reads on adjacent inner base elevation located about a middle of the tread in an axial direction) is approximately 30-40% of the groove flank 20. 
  (2) Response to Argument
4. 	Appellant argues Anderson does not teach base elevations. However, Anderson teaches tie bars “a tie bar is a portion of a groove that is shallower than the remainder of the groove and functions to brace the adjacent blocks” (column 4, lines 58-60). In column 2, lines 42-43 and 52-55, Anderson states the “circumferentially extending grooves are full depth grooves and may be substantially equal in depth” and “the axially extending grooves may however have the same depth as the circumferentially extending grooves where both grooves intersect.” Therefore, Anderson clearly teaches tie bars, which read on the claimed based elevations, is teaching the grooves have the same depths than the difference in height of the two grooves (20, 22) are due to the base elevations which are formed by the tie bars. 
5. 	Appellant also argues Anderson fails to describe rows of base elevations are formed on corresponding ones of the channel base so as to extend over an entire course of the corresponding ones of the transverse channel. However, Anderson discloses “if the grooves 32 are arranged as above to produce axial zig-zag grooves 32A extending from one axial tread edge to the other, they will also have a depth which varies across their axial length” (column 5, lines 4-8). Additionally, in figure 4, Anderson delineates the base elevation are decreasing in a step wise fashion closer to the tread edge and in figure 3, the tie bars are shown expanding across the entire lateral groove (32) and connecting the circumferential groove 20 and 22. Anderson further states “depth D1 of the axially extending groove 32B is less than the depth D2 of the axially extending groove 32C” (column 4 lines 64-67). Therefore, the combination of Anderson written disclosure and figures points towards base elevations/tie bars extending over an entire 

    PNG
    media_image2.png
    428
    742
    media_image2.png
    Greyscale

Annotated figure 3 above depicts a similar transverse groove as Applicant’s figure 1 below.

    PNG
    media_image3.png
    689
    814
    media_image3.png
    Greyscale


6. 	Appellant’s final argument is directed towards the rubber volume becoming smaller the closer to the tread edge. Appellant argues the bottom groove surface proximate 32C of Anderson is wider and is adjacent a deeper circumferential groove 22 than the bottom groove surface proximate 32B which indicates more volume. Examiner disagrees. Anderson discloses “a tie bar is a portion of a groove that is shallower than the remainder of the groove and functions to brace the adjacent blocks. It is preferred that the depth of the axially extending 
7. 	Examiner will like to note Appellant has not made any arguments or statements regarding the 112b rejections of claims 12 and 13. 
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other 
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/F.T./             Examiner, Art Unit 1749                                                                                                                                                                                           
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/William Krynski/
Director Designee, TC 1700

Conferees:
/KATELYN W SMITH/             Supervisory Patent Examiner, Art Unit 1749                                                                                                                                                                                           
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.